UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 19, 2010 (October 18, 2010) Date of Report (Date of earliest event reported) AMINCOR, INC. (Exact name of registrant as specified in its charter) Nevada 000-49669 88-0376372 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th FL, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(347) 821-3452 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth under Item 2.01 of this current report on Form 8-K is hereby incorporated by reference into this Item 1.01. Item 2.01 Completion of Acquisition or Disposition of Assets On October 18, 2010, Registrant entered into a Stock Purchase Agreement (the “Agreement”) with Hammond Investments, Ltd. an exempted company incorporated with limited liability in the Cayman Islands (“Hammond”), and Capstone Special Purpose Fund, LP, a Delaware limited partnership (“CSPF”) for the purchase by Registrant of all of the issued and outstanding shares of Baker’s Pride, Inc., a Delaware corporation (“BPI”). Prior to the closing of the stock purchase, Hammond and CSPF (collectively, the “Shareholders”) were the owners of all of the issued and outstanding shares of common stock, par value $0.001 (the “Shares”) of BPI.In consideration for the Shares, Registrant paid to the Shareholders $1.00 per Share, or $100 in the aggregate, which was the same per share consideration paid for by Hammond and CSPF for their original purchase of the BPI Shares. John R. Rice III and Joseph F. Ingrassia are officers and directors of Registrant and BPI.Mr. Rice and Mr. Ingrassia are also officers of Capstone Capital Management, Inc., the general partner of CSPF and are directors of Hammond. As a result of the above transaction, Registrant owns all of the issued and outstanding shares of BPI and BPI is a wholly-owned subsidiary of Registrant. The information in this Item 2.01 and 1.01 above is qualified in its entirety by the Stock Purchase Agreement, which is attached as an exhibit hereto. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Baker’s Pride Inc., and its wholly owned subsidiaries Audited financial statements of Baker’s Pride Inc., and its wholly owned subsidiaries, The Jefferson Street Bakery and the Mt. Pleasant Street Bakery, for the Period from August 28, 2008 (Inception) to December 31, 2008 and the fiscal year December 31, 2009. (b) Pro-Forma Financial Information. Since it is impracticable to provide the required pro-forma financial statements for the transaction described in Item 2.01 at the time of this filing, Registrant hereby confirms that it intends to file the required financial statements no later than 71 calendar days after the date of this current report on Form 8-K. (c) Not Applicable. (d) Exhibits 10.1 Stock Purchase Agreement, dated October 18, 2010, by and among Registrant, Hammond Investments, Ltd., and Capstone Special Purpose Fund, LP. BAKER’S PRIDE INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Year Ended December 31, 2009 and the Period from August 28, 2008 (Inception) to December 31, 2008 WITH REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS BAKER’S PRIDE INC. AND SUBSIDIARIES CONTENTS December 31, 2009 and the Period from August 28, 2008 (Inception) to December 31, 2008 Page REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS 1 CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statement of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-16 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Board of Directors and Stockholders of Baker’s Pride Inc. and Subsidiaries: We have audited the accompanying consolidated balance sheets of Baker’s Pride Inc. and Subsidiaries (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the year ended December 31, 2009 and the period from August 28, 2008 (inception) to December 31, 2008.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Baker’s Pride Inc. and Subsidiaries as of December 31, 2009 and 2008, and the results of their consolidated operations and their cash flows for the year ended December 31, 2009 and the period from August 28, 2008 (inception) to December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ ROSEN SEYMOUR SHAPSS MARTIN & COMPANY LLP New York, New York October 8, 2010 1 BAKER’S PRIDE INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2009 and 2008 Assets Current assets: Cash $ $ Due from factor – related party Due from related party - Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Goodwill Intangible assets, net Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Assumed liabilities – current portion Lease payable – related party Loan payable – related party - Total current liabilities Long-term liabilities: Assumed liabilities – net of current portion Total liabilities Commitments Stockholders’ equity: Common stock – authorized 10,000 shares $.001 par value; 100 shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 BAKER’S PRIDE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2009 and the Period from August 28, 2008 (Inception) to December 31, 2008 Period from August 28, 2008 (Inception) to December 31, December 31, Revenues $ $ Cost of revenues Gross profit General and administrative expenses Loss from operations Other income (expense): Interest expense Rental income Total other expense Net loss $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 BAKER’S PRIDE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Year Ended December 31, 2009 and the Period from August 28, 2008 (Inception) to December 31, 2008 Additional Total Common Stock Paid-In Accumulated Stockholders’ Shares Amount Capital Deficit Equity Balance, August 28, 2008 (inception) $
